                                                                    Case 3:19-cv-02488-JCS Document 31 Filed 05/08/20 Page 1 of 8


                                                              1   LAFAYETTE & KUMAGAI LLP
                                                                  GARY T. LAFAYETTE (SBN 88666)
                                                              2   Email: glafayette@lkclaw.com
                                                                  BRIAN H. CHUN (SBN 215417)
                                                              3   Email: bchun@lkclaw.com
                                                                  1300 Clay Street, Suite 810
                                                              4   Oakland, California 94612
                                                                  Telephone: (415) 357-4600
                                                              5   Facsimile:    (415) 357-4605

                                                              6   Attorneys for Defendant
                                                                  SAFEWAY INC.
                                                              7

                                                              8                               UNITED STATES DISTRICT COURT
                                                              9                              NORTHERN DISTRICT OF CALIFORNIA
                                                             10

                                                             11   DEBRA HORN,
                                                                                                            Case No. 3:19-cv-02488-JCS
 LLP




                                                             12                 Plaintiff,
            1300 CLAY STREET, SUITE 810
             OAKLAND, CALIFORNIA 94612




                                                                  vs.
KUMAGAI




                                                             13
                                            (415) 357-4605




                                                                                                            DEFENDANT SAFEWAY, INC.’S CASE
                 ATTORNEYS AT LAW



                                          (415) 357-4600




                                                                  SAFEWAY INC. and Does 1-50,               MANAGEMENT STATEMENT
                                                             14
                                                                                Defendants.                 Date:        May 15, 2020
                                                             15                                             Time:        2:00 p.m.
&
LAFAYETTE




                                                                                                            Courtroom:   F – 15th Floor
                                                             16                                             Judge:       Hon. Joseph C. Spero
                                                   FAX




                                                             17                                             Action Filed: March 11, 2019
                                                                                                            Notice of Removal Filed: May 8, 2019
                                                             18                                             Trial Date: March 15, 2021
                                                             19

                                                             20
                                                             21

                                                             22

                                                             23

                                                             24

                                                             25

                                                             26

                                                             27

                                                             28
                                                                                                                                                   1
                                                                           DEFENDANT SAFEWAY, INC.’S CASE MANAGEMENT STATEMENT
                                                                                          (Case No. 3:19-cv-02488-JCS)
                                                                       Case 3:19-cv-02488-JCS Document 31 Filed 05/08/20 Page 2 of 8


                                                              1            Defendant Safeway Inc. (“Defendant”) submits this Case Management Statement
                                                              2   pursuant to Local Rule 16-9(a). Defendant’s counsel attempted to contact Plaintiff’s counsel and
                                                              3   sent Plaintiff’s counsel a draft Joint Case Management Statement but did not receive a response.
                                                              4   Accordingly, Defendant submits this Case Management Statement solely on its own behalf.
                                                              5   1.       Jurisdiction and Service
                                                              6            This case has been removed from California state court based upon federal question
                                                              7   jurisdiction. No known issues exist regarding personal jurisdiction or venue. No parties remain
                                                              8   to be served.
                                                              9   2.       Facts
                                                             10            A.      Plaintiff’s Summary of Facts
                                                             11            Defendant Safeway hired Ms. Horn as a clerk in 2003. She stocked product shelves,
 LLP




                                                             12   cashiered, assisted with self-checkout, and performed general customer service. Ms. Horn
            1300 CLAY STREET, SUITE 810
             OAKLAND, CALIFORNIA 94612
KUMAGAI




                                                             13   suffered on the job foot injuries in 2005, requiring several surgeries and caused her increasing
                                            (415) 357-4605
                 ATTORNEYS AT LAW



                                          (415) 357-4600




                                                             14   pain which occurred within an hour of standing at Safeway’s check-out stand. This condition
                                                             15   continued thereafter. Beginning in 2006, Ms. Horn’s doctors recommended that Safeway either
&
LAFAYETTE




                                                             16   provide her with a stool at her work station or ensure her work to activities did not require her to
                                                   FAX




                                                             17   stand for long periods. Despite these recommendations, Safeway frequently assigned Ms. Horn
                                                             18   to check-out for more than four hours in a shift.
                                                             19            From 2006 to 2017, Safeway repeatedly refused to provide a stool at Ms. Horn’s work
                                                             20   station, refused to honor her doctors’ recommendations, and failed to discuss possible ways to
                                                             21   accommodate her disability. In 2016, Ms. Horn complained to Safeway that it was
                                                             22   discriminating against her on the basis of her disability, that it was failing to reasonably
                                                             23   accommodate her disability, and that managers and coworkers were harassing her regarding her
                                                             24   disability. Safeway issued a written warning, then a three-day suspension to Ms. Horn the
                                                             25   following month, accusing her of poor customer service. Ms. Horn reasonably believes this was
                                                             26   in retaliation for her assertion of her rights as a disabled employee. In March of 2017, Safeway
                                                             27   refused to approve Ms. Horn’s vacation request and denied her funeral leave request. Ms. Horn
                                                             28   reasonably believes this was in retaliation for her assertion of her rights as a disabled employee.
                                                                                                                                                                        2
                                                                             DEFENDANT SAFEWAY, INC.’S CASE MANAGEMENT STATEMENT
                                                                                            (Case No. 3:19-cv-02488-JCS)
                                                                    Case 3:19-cv-02488-JCS Document 31 Filed 05/08/20 Page 3 of 8


                                                              1          On March 25, 2017, Ms. Horn’s coworker, Cindy Cornejo, told her to call the police on a
                                                              2   suspected shoplifter. Ms. Horn refused. Cornejo dialed 911 on her own phone, handed it to Ms.
                                                              3   Horn, and began following the customer Cornejo suspected of shoplifting. The customer later
                                                              4   came to Ms. Horn’s self check-out and asked for the manager. Ms. Horn called the Person In
                                                              5   Charge, Zaine Caddell.
                                                              6          Safeway suspended Ms. Horn indefinitely on April 26, 2017, without explanation, then
                                                              7   promptly refused her request for medical coverage while on leave. Ms. Horn reasonably believes
                                                              8   this was in retaliation for her assertion of her rights as a disabled employee.
                                                              9          Safeway terminated Ms. Horn’s employment on June 29, 2017, accusing her of violation
                                                             10   of company policy or procedures, only later explaining that the alleged violation of policy was
                                                             11   regarding a policy for handling suspected shoplifters. Ms. Horn denies violation of any such
 LLP




                                                             12   policy or procedure and denies any warning regarding failure to comply.
            1300 CLAY STREET, SUITE 810
             OAKLAND, CALIFORNIA 94612
KUMAGAI




                                                             13          On February 10, 2019, Safeway reduced Ms. Horn’s termination to a one-year unpaid
                                            (415) 357-4605
                 ATTORNEYS AT LAW



                                          (415) 357-4600




                                                             14   suspension through binding arbitration pursuant to her collective bargaining agreement. Safeway
                                                             15   then reinstated her as an employee.
&
LAFAYETTE




                                                             16          B.       Defendant’s Summary of Facts
                                                   FAX




                                                             17          Plaintiff is a current employee of Defendant and was employed as a food clerk during the
                                                             18   time period relevant to this case. On June 28, 2017, Defendant terminated Plaintiff’s
                                                             19   employment after she disregarded specific instructions on the handling of suspected shoplifters
                                                             20   and violated company policies. She had been warned beforehand that her failure to comply with
                                                             21   these instructions would result in discipline up to and including termination. Plaintiff’s union
                                                             22   filed a grievance on her behalf and following an arbitration, the arbitrator concluded that Plaintiff
                                                             23   had “engaged in serious misconduct by indulging in racial profiling and falsely accusing
                                                             24   customers of theft without having a reasonable basis for doing so,” “exposed the company to
                                                             25   liability,” and “left her assigned work for a period of time” in violation of company policies.
                                                             26   While the arbitrator concluded that “serious discipline” was “warranted for the misconduct” and
                                                             27   that Plaintiff had demonstrated a “lack of candor,” he reduced the termination to a one year
                                                             28   suspension.
                                                                                                                                                                     3
                                                                              DEFENDANT SAFEWAY, INC.’S CASE MANAGEMENT STATEMENT
                                                                                             (Case No. 3:19-cv-02488-JCS)
                                                                       Case 3:19-cv-02488-JCS Document 31 Filed 05/08/20 Page 4 of 8


                                                              1            With regard to Plaintiff’s claims in this case, Defendant denies that it retaliated against
                                                              2   Plaintiff for engaging in protected activity, discriminated against or harassed Plaintiff based on
                                                              3   her alleged disability or perceived disability, failed to take reasonable steps to prevent
                                                              4   discrimination against Plaintiff, failed to provide reasonable accommodation for Plaintiff’s
                                                              5   alleged disability or perceived disability and/or failed to properly engage in the interactive
                                                              6   process to determine reasonable accommodation for Plaintiff’s alleged disability or perceived
                                                              7   disability.
                                                              8   3.       Legal Issues
                                                              9            1.       Whether Defendant retaliated against Plaintiff in violation of California Labor
                                                             10   Code § 1102.5 because Plaintiff disclosed information, or because Defendant believed that
                                                             11   Plaintiff may disclose information, to a government or law enforcement agency, to a person with
 LLP




                                                             12   authority over Plaintiff or to another employee who has the authority to investigate, discover, or
            1300 CLAY STREET, SUITE 810
             OAKLAND, CALIFORNIA 94612
KUMAGAI




                                                             13   correct the violation or noncompliance, and whether Plaintiff had reasonable cause to believe that
                                            (415) 357-4605
                 ATTORNEYS AT LAW



                                          (415) 357-4600




                                                             14   the information disclosed a violation of state or federal statute, or a violation of or noncompliance
                                                             15   with a local, state, or federal rule or regulation.
&
LAFAYETTE




                                                             16            2.       Whether Defendant retaliated against Plaintiff in violation of the California Fair
                                                   FAX




                                                             17   Employment and Housing Act (“FEHA”).
                                                             18            3.       Whether Defendant harassed Plaintiff based on her alleged disability or perceived
                                                             19   disability in violation of the FEHA.
                                                             20            4.       Whether Defendant aided, abetted, incited, compelled or coerced others to harass
                                                             21   Plaintiff based on her alleged disability or perceived disability in violation of the FEHA.
                                                             22            5.       Whether Defendant discriminated against Plaintiff based on her alleged disability
                                                             23   or perceived disability in violation of the FEHA.
                                                             24            6.       Whether Defendant failed to take reasonable steps to prevent discrimination
                                                             25   against Plaintiff based on her alleged disability or perceived disability in violation of the FEHA.
                                                             26            7.       Whether Defendant failed to provide reasonable accommodation for Plaintiff’s
                                                             27   alleged disability or perceived disability in violation of the FEHA.
                                                             28            8.       Whether Defendant failed to properly engage in the interactive process to
                                                                                                                                                                         4
                                                                                DEFENDANT SAFEWAY, INC.’S CASE MANAGEMENT STATEMENT
                                                                                               (Case No. 3:19-cv-02488-JCS)
                                                                       Case 3:19-cv-02488-JCS Document 31 Filed 05/08/20 Page 5 of 8


                                                              1   determine reasonable accommodation for Plaintiff’s alleged disability or perceived disability in
                                                              2   violation of the FEHA.
                                                              3            9.       Whether Defendant discriminated against Plaintiff based on her alleged disability
                                                              4   or perceived disability in violation of the Americans with Disabilities Act (“ADA”).
                                                              5            10.      Whether Defendant failed to provide reasonable accommodation for Plaintiff’s
                                                              6   alleged disability in violation of the ADA.
                                                              7            11.      Whether Defendant harassed Plaintiff based on her alleged disability or perceived
                                                              8   disability in violation of the ADA.
                                                              9            12.      Whether Defendant retaliated against Plaintiff in violation of the ADA.
                                                             10            13.      Whether Plaintiff failed to mitigate her alleged damages.
                                                             11   4.       Motions
 LLP




                                                             12            A.       Plaintiff’s Motions
            1300 CLAY STREET, SUITE 810
             OAKLAND, CALIFORNIA 94612
KUMAGAI




                                                             13            Plaintiff has not filed any motions to date. Plaintiff does not currently anticipate filing
                                            (415) 357-4605
                 ATTORNEYS AT LAW



                                          (415) 357-4600




                                                             14   motions.
                                                             15            B.       Defendant’s Motions
&
LAFAYETTE




                                                             16            Defendant has not filed any motions to date. Defendant anticipates filing a motion for
                                                   FAX




                                                             17   summary judgment or, in the alternative, partial summary judgment, or other dispositive motions.
                                                             18   5.       Amendment of Pleadings
                                                             19            A.       Plaintiff
                                                             20            No amendments are currently expected.
                                                             21            B.       Defendant
                                                             22            No amendments are expected.
                                                             23   6.       Evidence Preservation
                                                             24            The parties have reviewed the Guidelines Relating to the Discovery of Electronically
                                                             25   Stored Information and have met and conferred regarding reasonable and proportionate steps
                                                             26   taken to preserve evidence relevant to the issues reasonably evident in this action.
                                                             27   7.       Disclosures
                                                             28            The parties have produced documents and information pursuant to the Court’s Initial
                                                                                                                                                                         5
                                                                                DEFENDANT SAFEWAY, INC.’S CASE MANAGEMENT STATEMENT
                                                                                               (Case No. 3:19-cv-02488-JCS)
                                                                       Case 3:19-cv-02488-JCS Document 31 Filed 05/08/20 Page 6 of 8


                                                              1   Discovery Protocols.
                                                              2   8.       Discovery
                                                              3            The parties have propounded and responded to initial written discovery requests.
                                                              4   Defendant will take the deposition of Plaintiff and Plaintiff will take the depositions of several
                                                              5   witnesses. If the case does not resolve at mediation, the parties will propound additional written
                                                              6   discovery requests as necessary in an effort to follow up on outstanding issues, and notice
                                                              7   additional depositions.
                                                              8   9.       Class Actions
                                                              9            This case is not a class action.
                                                             10   10.      Related Cases
                                                             11            The parties are not aware of any related cases.
 LLP




                                                             12   11.      Relief
            1300 CLAY STREET, SUITE 810
             OAKLAND, CALIFORNIA 94612
KUMAGAI




                                                             13
                                            (415) 357-4605




                                                                           A.       Plaintiff
                 ATTORNEYS AT LAW



                                          (415) 357-4600




                                                             14            Plaintiff seeks special damages in an amount not yet determined for lost employment
                                                             15   compensation and health care expenses; general damages for pain and suffering; general damages
&
LAFAYETTE




                                                             16   for emotional distress, embarrassment and humiliation, and damage to professional reputation
                                                   FAX




                                                             17   and standing; and punitive damages.
                                                             18            Plaintiff seeks injunctive relief to require Safeway to cease and desist from engaging in or
                                                             19   allowing unlawful workplace harassment on the basis of disability or perceived disability; to
                                                             20   require Safeway to provide mandatory training to all supervisors it employs in the identification
                                                             21   and prevention of workplace harassment based on disability, failure to reasonably accommodate
                                                             22   disability in the workplace, and failure to engage in the interactive process in determining
                                                             23   reasonable accommodation of disability or perceived disability in the workplace; and to require
                                                             24   Safeway to publish a policy statement delineating employee rights and manager responsibilities
                                                             25   with regard to employee complaints of harassment or discrimination on the basis of disability and
                                                             26   to post that policy statement prominently in the workplace.
                                                             27            B.       Defendant
                                                             28            Defendant is not yet in a position to make an assessment regarding Plaintiff’s alleged
                                                                                                                                                                       6
                                                                                DEFENDANT SAFEWAY, INC.’S CASE MANAGEMENT STATEMENT
                                                                                               (Case No. 3:19-cv-02488-JCS)
                                                                    Case 3:19-cv-02488-JCS Document 31 Filed 05/08/20 Page 7 of 8


                                                              1   damages but believes she is not entitled to any damages.
                                                              2   12.    Settlement and ADR
                                                              3          The parties have agreed to a court-sponsored mediation. H. Jay Folberg, Esq. has been
                                                              4   appointed as the mediator. The parties had been planning to schedule Plaintiff’s deposition to
                                                              5   take place in March or April 2020 and a mediation in May 2020, but the current COVID-19
                                                              6   pandemic and shelter in place orders have disrupted those plans. Defendant is currently
                                                              7   monitoring the situation and hopes to schedule these events to take place by the end of June 2020.
                                                              8          The parties have complied with ADR L.R. 3-5.
                                                              9   13.    Consent to Magistrate Judge For All Purposes
                                                             10          The parties have consented to have a magistrate judge conduct all further proceedings.
                                                             11   14.    Other References
 LLP




                                                             12          The case is not suitable for reference to binding arbitration, a special master, or the
            1300 CLAY STREET, SUITE 810
             OAKLAND, CALIFORNIA 94612
KUMAGAI




                                                             13   Judicial Panel on Multidistrict Litigation.
                                            (415) 357-4605
                 ATTORNEYS AT LAW



                                          (415) 357-4600




                                                             14   15.    Narrowing of Issues
                                                             15          The parties do not agree, at this time, to the narrowing of issues. At this time, the parties
&
LAFAYETTE




                                                             16   do not have suggestions to expedite the presentation of evidence at trial.
                                                   FAX




                                                             17   16.    Expedited Schedule
                                                             18          The parties do not agree to the Expedited Trial Procedure.
                                                             19   17.    Scheduling
                                                             20          The following schedule has been set by the Court:
                                                             21          (a)     Last day to complete mediation: March 15, 2020
                                                             22          (b)     Last day to file dispositive motions: August 7, 2020
                                                             23          (c)     Non-expert discovery cutoff: August 21, 2020
                                                             24          (d)     Last day to file opposition to dispositive motions: August 28, 2020
                                                             25          (e)     Last day to file reply to dispositive motions: September 11, 2020
                                                             26          (f)     Hearing on dispositive motions: October 9, 2020 at 9:30 a.m.
                                                             27          (g)     Expert witness disclosures: November 16, 2020
                                                             28          (h)     Rebuttal expert disclosures: December 21, 2020
                                                                                                                                                                     7
                                                                            DEFENDANT SAFEWAY, INC.’S CASE MANAGEMENT STATEMENT
                                                                                           (Case No. 3:19-cv-02488-JCS)
                                                                    Case 3:19-cv-02488-JCS Document 31 Filed 05/08/20 Page 8 of 8


                                                              1           (i)       Expert discovery cutoff: February 1, 2021
                                                              2           (j)       Final pretrial conference: March 5, 2021 at 2:00 p.m.
                                                              3           (k)       Trial: March 15, 2021 at 8:30 a.m.
                                                              4   18.     Trial
                                                              5           Plaintiff has demanded trial by jury. The parties believe the jury trial will last
                                                              6   approximately 10 court days.
                                                              7   19.     Disclosure of Non-Party Interested Entities or Persons
                                                              8           A.        Plaintiff
                                                              9           Plaintiff has filed the “Certification of Interested Entities or Persons” required by Civil
                                                             10   Local Rule 3-15. Plaintiff certifies that no such interest is known to her other than that of the
                                                             11   named parties to the action.
 LLP




                                                             12           B.        Defendant
            1300 CLAY STREET, SUITE 810
             OAKLAND, CALIFORNIA 94612
KUMAGAI




                                                             13           Pursuant to Civil L.R. 3-15, Defendant certifies that the following listed persons,
                                            (415) 357-4605
                 ATTORNEYS AT LAW



                                          (415) 357-4600




                                                             14   associations of persons, firms, partnerships, corporations (including parent corporations) or other
                                                             15   entities (i) have a financial interest in the subject matter in controversy or in a party to the
&
LAFAYETTE




                                                             16   proceeding, or (ii) have a non-financial interest in that subject matter or in a party that could be
                                                   FAX




                                                             17   substantially affected by the outcome of this proceeding: Albertsons Holdings LLC and AB
                                                             18   Acquisition LLC.
                                                             19   20.     Professional Conduct
                                                             20           The parties have reviewed the Guidelines for Professional Conduct for the Northern
                                                             21   District of California.
                                                             22   21.     Other Matters
                                                             23           None at this time.
                                                             24   DATED: May 8, 2020                              LAFAYETTE & KUMAGAI LLP
                                                             25
                                                                                                                   /s/ Brian H. Chun
                                                             26                                                   BRIAN H. CHUN
                                                                                                                  Attorneys for Defendant
                                                             27                                                   SAFEWAY INC.
                                                             28
                                                                                                                                                                         8
                                                                                DEFENDANT SAFEWAY, INC.’S CASE MANAGEMENT STATEMENT
                                                                                               (Case No. 3:19-cv-02488-JCS)
